UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7844


MARQUEION JAMAL HARRISON,

                Petitioner - Appellant,

          v.

WILLIE DAVIS,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:13-hc-02084-D)


Submitted:   March 27, 2014                  Decided:    April 1, 2014


Before MOTZ, Circuit    Judge,   and   HAMILTON,   and   DAVIS,   Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marqueion Harrison, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marqueion       Harrison     seeks        to     appeal        the    district

court’s    order      denying    relief     on    his     28    U.S.C.    § 2254       (2012)

petition because it was untimely and unexhausted.                             The order is

not   appealable        unless    a   circuit      justice        or    judge       issues     a

certificate      of    appealability.            See    28     U.S.C.    § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,    a   prisoner         satisfies       this    standard       by

demonstrating         that     reasonable       jurists        would     find       that     the

district       court’s    assessment      of     the     constitutional             claims    is

debatable      or     wrong.     Slack    v.      McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Harrison has not made the requisite showing.                              Accordingly,

we deny leave to proceed in forma pauperis, deny a certificate

of appealability, and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately

                                            2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3